Citation Nr: 0410687	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  00-03 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTON

The veteran had active service from April 1943 to March 1946 and 
from September 1947 to April 1960.  The veteran died in May 1998.  
The appellant is the veteran's surviving spouse.

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied entitlement to service connection for the cause of 
the veteran's death, and denied DIC under 38 U.S.C.A. § 1318.  The 
appellant timely disagreed with the denial of her claims, and, 
following issuance of a statement of the case (SOC) in April 1999, 
the appellant's early June 1999 correspondence is accepted as a 
timely substantive appeal.  

The appellant requested a hearing before the Board.  The requested 
Travel Board hearing was conducted in Oakland, California in 
September 2003 by the undersigned Acting Veterans Law Judge.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

During the September 2003 Travel Board hearing, the appellant 
contended that the VA facility at which the veteran died did not 
attempt to resuscitate him, although neither the appellant nor the 
veteran had requested or agreed to an medical order that the 
veteran should not be resuscitated (DNR order).  It appears that 
the appellant is attempting to raise a contention that the 
veteran's death is compensable under the provisions of 38 U.S.C.A. 
§ 1151.  A claim under 38 U.S.C.A. § 1151 for compensation for the 
cause of the veteran's death as if service-connected is 
inextricably intertwined with the appellant's claim for service 
connection for the cause of the veteran's death and the claim for 
DIC under 38 U.S.C.A. § 1318.  This claim must be adjudicated by 
the RO before the Board may complete appellate review of the claim 
for service connection for the cause of the veteran's death.  

The appellant contends that the veteran was unable work for many 
years prior to the grant of his total disability evaluation, 
effective in October 1990.  In May 1997, the veteran was notified 
of the award of a total disability evaluation based on individual 
unemployability due to service-connected disabilities.  The 
following year, in late May 1998, after the date on which the 
veteran died, but before the RO was notified of the veteran's 
death, the RO sent a letter to the veteran asking that the veteran 
indicate whether or not the grant of a total (100 percent) 
evaluation based on individual unemployability satisfied the 
veteran's appeal.  

Because the veteran's decease had already occurred when the May 
1998 letter arrived, the veteran did not respond to the RO's May 
1998 letter.  However, by a statement received by the RO in June 
1998, the appellant stated she would not withdraw her appeal until 
the claim of service connection for diabetes mellitus was granted.  
The appellant sent several additional items of correspondence and 
evidence thereafter, including medical literature.  By a letter 
issued on April 14, 1999, the RO advised the appellant that her 
letter of April 2, 1999 was, in pertinent part, an attempt to 
appeal a March 10, 1997 rating decision in which the RO determined 
that the appropriate date for entitlement to a total evaluation on 
the basis of unemployability was October 26, 1990.  

As the appellant has raised this claim within one year from the 
date of the veteran's death, and the file reflects hat the RO 
recognized that the assignment of an effective date for an award 
of a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU) was 
not yet final at the time of the veteran's death, the appellant 
has properly raised a claim for accrued benefits purposes that the 
veteran was entitled to an effective date prior to October 26, 
1990, for the date of the veteran's claim for an increase in 
compensation benefits.  Although adjudication of this claim might 
not result in additional monetary benefits payable to the 
appellant, adjudication of the claim is still required, since a 
determination that the veteran was entitled to TDIU prior to 
October 1990 might be favorable to the appellant, especially if 
the veteran's entitlement to TDIU were found to be met for a 
period of 10 years or more prior to the veteran's death.  This 
claim should be developed, including obtaining records of any VA 
facility at which the veteran received care during the period of 
October 1989 to October 1990.  See 38 C.F.R. § 3.400(o)(2).  

The appellant contends that the veteran first manifested diabetes 
mellitus while in service.  The appellant further contends that 
the fact that diabetes mellitus was not treated while the veteran 
was in service was one of the factors contributing to his 
unemployability prior to 1990 and ultimately, to his death.  The 
Board notes that a claim for service connection for diabetes 
mellitus was denied during the veteran's lifetime.  The appellant, 
however, contends that the records of "Dr. Anderson" would 
substantitate the appellant's claim that the veteran had diabetes 
in service or proximate to service.  The appellant further 
contends that records from Dr. Anderson were submitted prior to 
the Board's April 1987 decision which denied service connection 
for diabetes mellitus, but those records appear to have been lost 
or misfiled, as are not associated with the claims file.  

The Board notes that its April 1987 decision reflects that the 
only private clinical records considered were from a "Dr. Dorman."  
The transcript of a Travel Board hearing conducted in June 1986 
reflects that the appellant testified that records of "Dr. 
Anderson" would substantiate her claim.  Since such records might 
be new and material, the appellant must be offered the opportunity 
to obtain or submit the identified evidence.  Additionally, 
correspondence received by the RO in January 2003 and by the Board 
in October 2003, indicates that the appellant planned to submit 
additional records from "Dr. Dorman."  The appellant should be 
advised that such records have not been received. 

In addition, the appellant testified to her belief that some of 
the veteran's service medical records have been lost or destroyed 
and are not associated with the claims files.  Another attempt to 
obtain any additional service records for the veteran is 
appropriate.  The appellant also testified to her belief that the 
veteran had been granted service connection for mitral valve 
prolapse.  The board is unable to find any record of such an award 
in he claims files before it, but the appellant should be afforded 
the opportunity to identify such evidence or clarify her 
contention.

The appellant testified that the veteran was receiving Social 
Security disability benefits, and had been a receiving such 
disability benefits for many years.  The Social Security 
Administration (SSA) should be asked whether the veteran received 
SSA disability benefits during his lifetime.  If the veteran 
received SSA disability benefits during his lifetime, SSA should 
provide the clinical records underlying the decision to grant 
disability benefits.

During the pendency of this claim, the United States Court of 
Appeals for the Federal Circuit has determined that a claimant 
must be provided with notice of enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) and the provisions of that Act, 
particularly the claimant's rights and responsibilities.  Disabled 
American Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Given these decisions, 
additional, specific notice to the claimant advising her of the 
types of evidence which might substantiate her claims is required.

Accordingly, the case is REMANDED for the following actions:

1.  (a)  Notify the appellant as to the evidence required to 
substantiate her claim for service connection for the cause of the 
veteran's death and for DIC, including evidence required to 
substantiate a claim under 38 U.S.C.A. § 1151, a claim for service 
connection for diabetes mellitus (including the requirements of 
new and material evidence if required to reopen that claim), and a 
claim for an effective date prior to October 1990 for an award of 
TDIU, including laws and regulations regarding informal claims.  
Notify the appellant as to which portions of the evidence she is 
responsible for and what evidence VA will assist her to obtain or 
develop.  The appellant should be notified that evidence proximate 
to the veteran's service regarding the claimed disorders, 
especially evidence pertaining to diabetes mellitus, would be 
relevant and persuasive evidence.

(b)  Any notice given, or action taken thereafter, must also 
comply with the holdings of DAV, supra, and Quartuccio, supra, as 
well as any other controlling guidance provided after the issuance 
of this Board decision.  Note that it may be necessary to advise 
her of laws and regulations as to new and material evidence.

(c).  The appellant should be notified that she should submit or 
identify any evidence which is not already of record which she 
believes might be relevant to assist her in establishing any 
claim.  

2.  (a)  Ask the appellant to provide the address of the VA 
facility at which the veteran died, identified in the Travel Board 
hearing as "Menlo Park."  Obtain the records.  If the veteran was 
being provided nursing home care furnished under 38 U.S.C.A. § 
1720, ask the reviewer to determine whether there was any act or 
omission of any agent or employee of the Department of Veterans 
Affairs.  If the veteran was under care at a VA facility and was 
not receiving care provided under 38 U.S.C.A. § 1720 at the time 
of his death, then request the reviewer to determine whether a 
valid DNR clinical order was of record or whether an attempt was 
made to resuscitate the veteran.  

(b).  If no DNR order was of record at the time of the veteran's 
death, or, if it cannot be determined from the record that such 
order was authorized or requested by the veteran or an individual 
authorized to make such decisions, and no attempt was made to 
resuscitate the veteran, then ask the reviewer to determine the 
likelihood (whether it is at least as likely as not) that the 
veteran sustained additional disability or death as the result of 
the absence of an attempt to resuscitate him, as compared to the 
likelihood that the veteran's death was the continuance or natural 
progress of the disorder for which he was being treated.  

3.  After determining what type of SSA benefits the veteran was 
receiving, obtain clinical records underlying any SSA decision 
which granted disability benefits; note that records underlying 
retirement benefits are not required.

4.  (a).  Afford the appellant an opportunity to identify any 
private facilities or providers of treatment for the veteran's 
diabetes, especially proximate to service.  Afford the appellant 
an opportunity to identify and private or VA providers or care for 
the veteran's service-connected disabilities prior to this death, 
other than the records of private treatment dated in 1995 or VA 
treatment records already associated with the claims files.  

(b).  Afford the claimant an opportunity to determine if the 
private clinical records associated with the file are complete.  
Obtain any additional identified private clinical records, 
particularly records of "Dr. Anderson" or "Dr. Dorman. "

5.  The appellant should be advised to submit or identify 
alternative evidence regarding the etiology or onset of observable 
symptoms of diabetes, including, but not limited to, statements 
from co-workers, friends, or others who may have observed relevant 
symptoms, or records such as reports of examinations for 
employment purposes, employment medical records, reports of 
insurance examinations, or any other evidence which might 
substantiate the claimant's contentions.  

6.  The National Personnel Records Center (NPRC) should be asked 
to conduct an additional search for any records, personnel, 
administrative, or clinical, pertaining to the veteran.  If no 
records are located, or if records may have been destroyed, or if 
any records which are located are not released, NPRC should be 
asked to so state, and to specifically indicate why any records 
located were not released, if applicable.

7.  After all development directed above has been conducted, and 
the appellant has been afforded opportunity to identify any 
evidence which might substantiate any contention raised, including 
a contention that the cause of the veteran's death should be 
compensated under 38 U.S.C.A. § 1151 as if service-connected, or 
that the veteran was individually unemployable prior to October 
1990 and sought that benefit, formally or informally, prior to 
that date, or that the veteran had been granted service connection 
for mitral valve prolapse, or that diabetes was manifested during 
the veteran's service or within one year thereafter and 
contributed materially and substantially to his cause of death, 
the record should be reviewed, and any additional review or notice 
should be undertaken.  

8.  The appellant's claim for service connection for the cause of 
the veteran's death, and her claim for DIC, should then be 
readjudicated.  If any decision remains adverse to the veteran, 
the appellant and her representative should be provided a 
supplemental statement of the case.  After the appropriate period 
of time for response, the case should be returned to the Board for 
final review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant until 
she is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West ) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).



